Citation Nr: 0021700	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision, by which the 
RO increased the disability rating for service-connected PTSD 
from a 10 percent to a 30 percent rating, effective April 
1998, the date of the veteran's claim for an increased 
rating.  Where he has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
PTSD is well grounded pursuant to 38 U.S.C.A. § 5107(a) as it 
is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well- 
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his PTSD (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

In this regard, the U.S. Court of Appeals for Veterans Claims 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to rate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).

The veteran was last afforded VA psychiatric examination in 
August 1998.  At that time, the examiner indicated that the 
veteran's claims folder was not available for review.  On 
mental status examination, the veteran's memory loss appeared 
severe; his judgment and concentration were noted to be 
severely impaired.  Speech was slow and mood was depressed.  
He also appeared to have chronic sleep impairment.  The 
examiner diagnosed the veteran to have PTSD, chronic, severe.  
He was assigned a Global Assessment of Functioning (GAF) 
score of 50.  The examiner further noted that that the 
veteran exhibited "[s]evere social and occupational 
impairment due to the veteran's service-connected PTSD."  It 
was further noted that the veteran contended that his current 
unemployment was due to the effects of his service-connected 
PTSD; however, the examiner did not express any comment or 
opinion on this matter.  of 45 was assigned. 

Report of VA psychological testing performed in September 
1998, indicated a history of cerebrovascular accident (CVA) 
in approximately 1997.  It was also noted that results of a 
CT scan of the brain, conducted in August 1997, had shown a 
"large amount of bilateral periventricular white matter low 
density change and multiple focal areas of low density in the 
pons."  The findings were viewed as "most compatible with 
severe small-vessel disease."  The veteran also reported 
that he had lost the feeling in his left arm the previous 
year and just two months earlier had also lost the feeling in 
his left leg.  The veteran's test results showed serious 
deficits in intellectual and memory function, as well as 
strong indications of brain damage on neuropsychological 
tests.  The examining psychologist seemed to attribute the 
majority of this impairment to the veteran's prior CVA's; 
however, no actual assessment of the degree of impairment 
attributable to the veteran's PTSD was made.

In light of the above, the Board concludes that the results 
of the August 1998 VA psychiatric examination and September 
1998 psychological evaluation were inadequate for rating 
purposes.  In particular, they do not show what symptoms are 
specifically attributable to the veteran's service-connected 
PTSD and which ones are attributable to his brain damage due 
to prior CVA's.  Furthermore, it does not appear from the 
record, that the VA examiner in August 1998 was even aware of 
the veteran's medical history.  In addition, they do not 
contain a specific GAF score for the veteran's PTSD.  This is 
necessary to allow for a proper evaluation of his PTSD 
symptoms.  Thus, an another VA psychiatric examination is 
needed to clarify what psychiatric symptoms are directly 
attributable to his service-connected PTSD, and to determine 
the and severity of these symptoms.  This, in turn, will 
enable the VA to accurately assess the current severity of 
his service- connected PTSD.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, the case is 
REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD 
since August 1998.  On securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record) for 
association with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected PTSD.  The claims folder (and 
copy of this Remand) must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be conducted and 
the results reported in detail.  

The examiner also should (1) ascertain 
what symptoms are attributable to the 
veteran's PTSD and associated conditions, 
if any, taking into consideration the 
veteran's medical history of CVA's (2) 
ascertain the severity these symptoms, 
(3) separately identify any unrelated 
symptoms, (4) if certain symptoms cannot 
be dissociated from one disorder or 
another, it should be so indicated, and 
(5) assess the severity of the veteran's 
PTSD and any associated conditions by 
specifically assigning a GAF score, 
including a brief explanation of what the 
GAF assigned represents in compliance 
with Thurber v. Brown, 5 Vet. App. 119 
(1993). 

The examiner should also provide a brief 
opinion of the effect, if any, that the 
veteran's PTSD symptoms would have on his 
ability to perform work for an employer.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remediation 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issues of an evaluation 
in excess of 30 percent for PTSD.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




